MARKETING AGREEMENT

 

This Marketing Agreement (this “Agreement”) is made as of this 11 day of
September, 2001 (the “Effective Date”) between POLAR MOLECULAR CORPORATION, a
Delaware corporation having its principal place of business at 4600 S. Ulster
Street, Suite 700, Denver, Colorado 80237, USA, (“PMC”), and ELF ANTAR FRANCE, a
French corporation having its principal place of business at 24, cours MICHELET,
92800 PUTEAUX, FRANCE (“ELF”)

 

RECITALS

 

A. PMC has developed and is currently marketing the Duralt® FC additive
technology for gasoline and diesel fuel which is designed to reduce octane
requirement increase and combustion chamber deposits in gasoline engines, to act
as a substitute for lead in gasoline, and to improve combustion in diesel fuels.
The Duralt® FC additive technology, together with all improvements thereto, now
existing or hereinafter made or acquired by PMC are herein called the “PMC
Additive technology”.

 

B. ELF has developed gasoline and diesel fuel detergent additives and
multipurpose package technology for the global gasoline and diesel fuel market.
Such existing ELF additive and package technology, together with all
improvements thereto, now existing or hereinafter made or acquired by ELF are
herein called the “ELF Additive Technology”.

 

C. PMC and ELF desire to share their technology to formulate gasoline and diesel
additive packages to address the needs of certain customers who desire a
combined technology consisting of a combination of PMC Additive Technology and
the Elf Additive Technology (the “Combined Technology”) and to use their joint
efforts to market the Combined Technology to such customers.

 

D. To accomplish the foregoing, each of PMC and ELF desire to make available to
the other party their respective databases of information regarding the chemical
properties and performance of each of their respective Additive Technology.

 

AGREEMENT

 

In consideration of the foregoing and the mutual promises contained herein, the
parties agree as follows:

 

1. PURPOSE OF THE AGREEMENT

 

The parties have identified a set of potential customers with which the parties
have existing relationships that are potential customers for the Combined
Additives and have already achieved technical results relative to the Combined
Additives. Appendix 1 lists the potential customers thus far identified by the
parties. ELF shall have the initial responsibility, with the participation of
PMC, for mixing and testing the Combined Additives in Elf’s research center in
Solaize. The “Purposes” of this Agreement shall refer to each of the purposes
and goals set forth in this Section 1 and the other provisions of this
Agreement. In order to further the Purposes of this Agreement, PMC hereby agrees
to seek support from each of U.S. automakers, U.S. oil companies, private
environmental organizations, the U.S. Environmental Protection Agency, and the
California Air Resources Board to demonstrate the benefits of the Combined
Additive Technology including octane requirement increase in the U.S. market.

 

1



--------------------------------------------------------------------------------

2. POTENTIAL CUSTOMERS AND MARKETING EFFORTS

 

This Agreement shall apply to the marketing and sales efforts of the parties to
their respective potential customers with respect to the Combined Technology.

 

(a) Potential customers. PMC will be exclusively in charge of the potential
customers located in North and South America and ELF will be exclusively in
charge of the potential customers located in Europe, Asia and Africa for the
marketing and sales of Combined Technology. Nothing in this Agreement shall
limit PMC’s ability to market and sell the PMC Additive Technology (other than
as part of the Combined Technology) or ELF’s ability to market and sell the ELF
Additive Technology (other than as part of the Combined Technology) to any
customer or potential customer wherever located.

 

(b) Development. ELF and PMC will share primary responsibility for the
development of marketing to their respective potential customers. To this end
the parties will make use of their respective databases, technical information
regarding the Additives and their Intellectual Property related to their
respective Additives, and each party shall provide the other party with any
marketing and technical support reasonably requested by such other party in
furtherance of the marketing plan. Specific laboratory tests including engine
bench or road test required by potential customers will be directly paid by the
party in charge of the potential customers as mentioned here above. The parties
shall consult with each other on a regular basis concerning the development and
implementation of the marketing plan and shall have the primary responsibility
to implement each portion of the marketing plan with respect to each potential
customer, and any material modifications thereof, shall be subject to review and
approval of each party.

 

(c) Performance Testing. In order to secure the potential customers’ acceptance
of the Combined Additives, all performance testing of Additives to be marketed
pursuant hereto will be primarily provided in the ELF research center of Solaize
by ELF if the tests are available at the facility. The cost of these tests shall
be borne by the Party in charge of the potential customer as here above
described and will be included free of charge to the technical databases
relative to the Combined Additive.

 

(d) Additives Sales. Each party will be totally in charge of its customers
inside its respective geographic area as described in Section 2(a) and will
manufacture the Combined Additive in its existing manufacturing plants or
contract partner plants. The other party will transfer its respective Additive
with the transfer price as described in Appendix 2 (the “Transfer Price”).
Remuneration of the other party will be only based on the sales margin included
in the Transfer Price.

 

(e) Supply of additives. Each party shall supply its Additives to the extent
necessary to supply other party’s customers and to manufacture the Combined
Additives to supply its customers. The Additives may be supplied directly to the
other party or a third party contract manufacturer for blending into the
Combined Additives. The additives supplied by each party shall be of the usual
and customary commercial quality as described in Appendix 3. The parties shall
mutually agree upon the most economic logistics for supplying additives to the
other party, including the shipping terms for delivery, points of delivery,
title and risk transfer, insurance, payment, credit, and other terms and
arrangements as necessary to supply each customer in the most economical manner.
ELF acknowledges that PMC currently manufactures its Additives using a third
party contract manufacturer and the parties shall cooperate to coordinate the
timing, utilization and location of such manufacturing to facilitate most
efficiency and economically servicing each potential customer’s needs. PMC also
acknowledges that ELF currently manufactures its Additives using a third party
contract manufacturers which is an ELF subsidiary and the parties shall
cooperate to coordinate the timing, utilization and location of such
manufacturing to facilitate most efficiency and economically servicing each
customer’s needs.

 

2



--------------------------------------------------------------------------------

3. COSTS

 

Except as expressly set forth in this Agreement or as otherwise agreed to by the
parties in writing, the parties shall not engage in any form of sharing of
costs, expenses or losses, and unless expressly stated herein, nothing in this
Agreement shall require a party to provide reimbursement or financial assistance
to the other party.

 

4. INTELLECTUAL PROPERTY

 

(a) PMC Intellectual Property and ELF Intellectual Property. During the Term of
this Agreement, subject to the terms and conditions hereof, PMC hereby grants to
ELF, and ELF hereby grants to PMC, a non-exclusive, non-transferable right to
use PMC Intellectual Property and ELF Intellectual Property, respectively, for
mixing of Additives into Combined Additives, and for marketing and sales of
Additives to the customers, it being understood that this right shall
automatically be revoked in the event of any non-permitted use that continues
for a period of 30 days after the applicable party gives written notice of such
non-permitted use to the offending party. For purposes of this Agreement,
“Intellectual Property” shall mean, wherever registered or perfected, any and
all (i) trademarks, service marks, trade names, logos, business and product
names, slogans, and registrations and applications for registration thereof;
(ii) works in which copyright may be claimed, and registrations and applications
for registration thereof; (iii) patents, patent applications, ideas or
inventions (whether patentable or not), processes, designs, formulae, ideas,
trade secrets, know how, confidential and technical information, product
specifications and other technical, business, financial, customer and product
development plans, forecasts, strategies, and confidential business information;
and (iv) intellectual property rights similar to any of the foregoing; that the
respective party owns or has a right to pursuant to license, sublicense,
agreement, or permission or otherwise.

 

(b) Limitation of Rights. Unless as otherwise agreed in writing by the parties,
neither party shall assign, transfer or otherwise permit any person to use the
rights granted herein to the Intellectual Property of the other party without
the prior written consent of the other party. The parties agree that all goods
or services promoted and/or rendered under either of the PMC Intellectual
Property or the ELF Intellectual Property will be of a nature and quality
conforming to standards approved by PMC or ELF, respectively, and that PMC and
ELF shall have the right to do all things reasonably necessary to insure the
adequacy of the nature and quality of such goods and services. The parties shall
use the registered marks of the other party only for the goods and services for
which they have been registered and the unregistered marks and other
Intellectual Property of the other party only for the goods, services and
locations for which they have been used in accordance with past practice.

 

(c) Trademark Benefit. The parties agree that all use of the other party’s marks
and other Intellectual Property, and all goodwill arising from such use, will
inure to the benefit of the party owning such marks or Intellectual Property;
provided, however, that nothing set forth herein shall diminish the rights of
the party owning such marks or Intellectual Property, and all goodwill arising
from such use, in and to such Intellectual Property.

 

(d) Ownership of Intellectual Property. Neither party, by virtue of this
Agreement or any of its activities hereunder, shall obtain any ownership
interest in or title to the Intellectual Property or Additives (including all
Improvements thereto) of the other party.

 

(e) Enforcement and Protection of Intellectual Property. Each party shall have
the sole and exclusive right, with the other party’s reasonable cooperation, to
pursue protection for its Intellectual Property and to enforce its rights in its
Additives against third party infringers. The expenses of any such enforcement,
including legal proceedings relating thereto, shall be paid by the party that is
asserting such right and any and all recoveries from a lawsuit or settlement
shall be the property of such party. Each party agrees to notify the other party
promptly of any suspected infringement of the other party’s Intellectual
Property which may come to its attention and further agrees to assist the party
that owns the Intellectual Property, at such party’s request, in any lawsuit or
any other dispute involving such party’s Intellectual Property.

 

3



--------------------------------------------------------------------------------

5. REPRESENTATIONS AND WARRANTIES OF PMC

 

(a) Authority. PMC has the corporate power and authority to execute, deliver and
perform its obligations under this Agreement, and upon execution and delivery by
the parties, this Agreement shall constitute the valid and binding agreement of
PMC, enforceable in accordance with its terms.

 

(b) No Breaches. The execution and delivery’ of this Agreement and the
consummation of the transactions contemplated hereunder, shall not result in the
breach of, or give rise to cause for termination of any material contract to
which PMC is a party, or, to PMC’s knowledge, which otherwise relates to the
Additives and services defined in this Agreement.

 

(c) PMC Warranties. PMC warrants to ELF that it shall: (i) conduct its business
in a manner that reflects favorably at all times on the parties’ Additives or
services and the good name, goodwill and reputation of ELF; (ii) avoid
deceptive, misleading or unethical practices that are detrimental to ELF or the
parties’ Additives or services; (iii) make no false or misleading
representations with regard to ELF or the parties’ Additives and services; and
(iv) not publish or employ or co-operate in the publication or employment of any
misleading or deceptive advertising material.

 

(d) PMC Intellectual Property. To the knowledge of PMC, the PMC Intellectual
Property does not violate any patent, copyright, trade secret or other
proprietary right of any third party and no additional third party permissions
or licenses will be required for the development, manufacture, sale and
distribution of the Additives or services using the PMC Intellectual Property;
provided, however, that no representation or warranty is made by PMC with
respect to Additives or services that combine the PMC Intellectual Property with
other technology or services when the PMC Intellectual Property without such
combination would not violate any such right. PMC has the right to grant to ELF
the right to use the PMC Intellectual Property as set forth in Section 4.

 

(e) Disclaimer of other Warranties. EXCEPT AS PROVIDED IN THIS SECTION 6, PMC IS
NOT MAKING ANY REPRESENTATIONS OR WARRANTY WITH RESPECT TO THE PMC INTELLECTUAL
PROPERTY, OR THE PMC ADDITIVES OR ADDITIVES, OR ANY OTHER ADDITIVES DESIGNED OR
MANUFACTURED BY OR FOR PMC FOR SALE PURSUANT THERETO, EXPRESS OR IMPLIED,
INCLUDING, WITHOUT LIMITATION, WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE OR NON-INFRINGEMENT.

 

(f) Compliance with Laws. PMC (i) has complied with and is in compliance, in all
material respects, with all federal, state and local statutes, laws, ordinances,
regulations, rules, judgments, orders and decrees applicable to it and its
assets, business and operations and (ii) has not received written notice of any
claim of, and is not otherwise aware of any, default under or violation of any
statute, law, ordinance, regulation, rule, judgment, order or decree except for
such default or violation, if any, which individually or in the aggregate, does
not and will not materially and adversely affect the property, operations,
results of operations, financial condition or prospects of PMC.

 

6. REPRESENTATIONS AND WARRANTIES OF ELF

 

(a) Authority. ELF has the corporate power and authority to execute, deliver and
perform its obligations under this Agreement, and upon execution and delivery by
the parties, this Agreement shall constitute the valid and binding agreement of
ELF, enforceable in accordance with its terms.

 

(b) No Breaches. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereunder, shall not result in the
breach of, or give rise to cause for termination of any material contract to
which ELF is a party, or, to ELF’s knowledge, which otherwise relates to ELF’s
Additives or services or any of ELF’s Intellectual Property relating to ELF’s
Additives or services.

 

4



--------------------------------------------------------------------------------

(c) ELF Warranties. ELF warrants to PMC that it shall: (i) conduct its business
in a manner that reflects favorably at all times on the parties’ Additives or
services, and the good name, goodwill and reputation of PMC; (ii) avoid
deceptive, misleading or unethical practices that are detrimental to PMC or the
parties’ Additives or services; (iii) make no false or misleading
representations with regard to PMC or the parties’ Additives or services; and
(iv) not publish or employ or co-operate in the publication or employment of any
misleading or deceptive advertising material.

 

(d) ELF Intellectual Property. To the knowledge of ELF, the ELF Intellectual
Property does not violate any patent, copyright, trade secret or other similar
proprietary right of any third party and no additional third party permissions
or licenses will be required for the development, manufacture, sale and
distribution of the Additives or services using the ELF Intellectual Property;
provided, however, that no representation or warranty is made by ELF with
respect to Additives or services that combine the ELF Intellectual Property with
other technology or services when the ELF Intellectual Property without such
combination would not violate any such right. ELF has the right to grant to PMC
the right to use the ELF Intellectual Property as set forth in Section 4.

 

(e) Disclaimer of other Warranties. EXCEPT AS PROVIDED IN THIS SECTION 7, ELF IS
NOT MAKING ANY REPRESENTATIONS OR WARRANTY WITH RESPECT TO THE ELF INTELLECTUAL
PROPERTY, THE ELF ADDITIVES OR ADDITIVES OR ANY OTHER ADDITIVES DESIGNED OR
MANUFACTURED BY OR FOR ELF FOR SALE PURSUANT HERETO, EXPRESS OR IMPLIED,
INCLUDING, WITHOUT LIMITATION, WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE OR NON-INFRINGEMENT.

 

(f) Compliance with Laws. ELF (i) has complied with and is in compliance, in all
material respects, with all federal, state, provincial, territorial and local
statutes, laws, ordinances, regulations, rules, judgments, orders and decrees
applicable to it and its assets, business and operations and (ii) has not
received written notice of any claim of, and is not otherwise aware of any,
default under or violation of any statute, law, ordinance, regulation, rule,
judgment, order or decree except for such default or violation, if any, which
individually or in the aggregate, does not and will not materially and adversely
affect the property, operations, results of operations, financial condition or
prospects of ELF.

 

7. INDEMNIFICATION

 

(a) Indemnity. Each party agrees to defend, indemnify, save and hold harmless
the other party its employees, agents, officers, members, managers, directors,
shareholders, partners and affiliates, from and against any and all claims,
demands, causes of action, or liability for damages, loss or injuries, including
reasonable attorneys’ and experts’ fees, which arise out of the breach of any
representation, warranty, covenant or agreement of such party under this
Agreement or from any failure of such party to perform its obligations under
this Agreement.

 

(b) Limitation of Damages. IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER
PARTY FOR ANY LOST OR PROSPECTIVE PROFITS OR ANY OTHER SPECIAL, PUNITIVE,
EXEMPLARY, CONSEQUENTIAL, INCIDENTAL OR INDIRECT LOSSES OR DAMAGES (IN TORT,
CONTACT, OR OTHERWISE) UNDER OR IN RESPECT OF THIS AGREEMENT OR ANY FAILURE OF
PERFORMANCE RELATED HERETO, HOWSOEVER CAUSED, WHETHER OR NOT ARISING FROM THAT
PARTY’S SOLE, JOINT OR CONCURRENT NEGLIGENCE, except to the extent that such
losses or damages are payable by a party to a third person in connection with a
claim by such third person that is covered by Section 7(a).

 

8. TERM AND TERMINATION

 

(a) Term. Subject to Section 8, unless earlier terminated pursuant to any other
provision hereof, the initial term of this Agreement shall be for a period of
time commencing on the Effective Date and terminating on a date that is five (5)
years following the Effective Date (the “Initial Term”). After the Initial Term,
the Agreement shall be extended automatically for successive three (3) year
periods unless either party gives notice of non-renewal no later than 90 days
prior to the termination of the Initial Term or any successive three (3) year
period (the Initial Term and any extension thereof, being the “Term”).

 

5



--------------------------------------------------------------------------------

(b) Continuation of Additive Supply. Notwithstanding a termination of this
Agreement as provided in Section 8(a), this Agreement shall continue in full
force and effect with respect to continuing sales of Additives (as the same,
together with any improvements, existed at the date of termination pursuant to
Section 9(a)) to any customer which was an active customer being serviced under
this Agreement in the year in which the date of such termination occurs. Such
extension of this Agreement shall continue for so long as such customer
continues purchasing Additives (as limited above) and such Additive Sales are
economic to the parties; provided that such extension shall not exceed 20 years.

 

(c) Termination for Breach. Either party may cancel this Agreement at any time,
without liability and without prejudice to any other right or claim arising
under this Agreement, if the other party materially breaches this Agreement or
fails to perform any of its material obligations under this Agreement. The party
seeking to terminate shall give the other party written notice of that party’s
breach and/or non-performance, and the party receiving the notice shall have
thirty (30) days to correct the breach. If the breaching party fails to correct
the breach within thirty (30) days, the non-breaching party may deliver a
written termination notice (a “Termination Notice”) to the breaching party,
indicating a date certain that is no fewer than three (3) business days from the
date that the Termination Notice is delivered to the breaching party. The
Agreement shall be deemed to have been terminated as of the date specified by
the non-breaching party in the Termination Notice, unless the parties hereto
execute a written waiver of the breach or breaches of this Agreement.

 

9. SHARING OF INFORMATION AND CONFIDENTIALITY;

 

(a) Pursuant to this Agreement and previous dealings, each party may learn
Confidential Information of the other party, including without limitation
information concerning the Additives of the other party. Each party agrees not
to disclose to any third party any Confidential Information of the other party,
except as follows:

 

(i) to the extent that disclosure to a third party is required by applicable law
or regulation;

 

(ii) to the extent disclosure is necessary or advisable, to its employees,
contractors, consultants or advisors, or to its affiliates or their employees,
consultants or advisors, in each case for the purpose of carrying out their
duties hereunder;

 

(iii) with respect to disclosures by a party to banks, financial institutions or
agencies, investment advisors employed by a party, or third party lenders, to
the extent disclosure is necessary or advisable to seek or obtain financing, or
to its independent accountants or legal counsel;

 

(iv) with respect to disclosures by a party to potential investors in such party
or potential purchasers of such party;

 

(v) to the extent reasonably necessary, disclosure to third parties to enforce
this Agreement;

 

(vi) to the extent reasonably necessary, disclosures by a party to a contract
manufacturer of Additives; or

 

(vii) as agreed between the Parties;

 

provided, however, that in each case of third party disclosure pursuant to (ii),
(iii), (iv), (vi) or (vii), the party making the third-party disclosures shall
first require the third party to sign a written confidentiality agreement
requiring confidentiality obligations of the third party concerning the
disclosed Confidential Information commensurate in scope with the obligations of
the parties under this Section 10, except that further disclosures by the third
party of a nature as provided in (iii), (iv), (vi) or (vii) above shall not be
permitted. The obligation of each party not to disclose Confidential Information
of the other party except as provided herein shall survive the termination of
this Agreement.

 

6



--------------------------------------------------------------------------------

(b) Each party agrees that it will use the Confidential Information of the other
party solely in furtherance of this Agreement and for the Purposes, and for no
other purpose or advantage. Each party agrees that it will not attempt to
analyze or otherwise determine the chemical composition of the Additives of the
other party and that it will not manufacture or sell any of the other party’s
Additives (i) to any of the potential customers other than as provided in this
Agreement or (ii) to any other person. This provision will survive the
termination of this Agreement. Notwithstanding anything herein, Confidential
Information concerning third parties, shall cease to be Confidential
Information, insofar as it pertains to such third parties, when and to the
extent that neither party has any obligations to such third party arising
hereunder.

 

(c) For purposes of this Agreement, “Confidential Information” of a party shall
mean all information disclosed by such party to the other party concerning the
business, finances and operations of the disclosing party, the disclosing
party’s Additives, Intellectual Property, or the disclosing party’s costs;
provided, however, “Confidential Information” shall not include information
which is (i) in the public domain or generally known or accessible; (ii)
received by the relevant party from a third person who is not under a duty of
confidentiality with respect to such information, (iii) independently developed
by the relevant party; or (iv) previously known to the relevant party prior to
the disclosure by the other party.

 

10. RELATIONSHIP OF PARTIES

 

(a) This Agreement shall not be construed as creating any partnership, joint
venture, association or other entity. It is the intent of the parties that the
relationship is solely that of parties with contractual commitments to one
another as expressly set forth in this Agreement; that their rights and
obligations with respect to one another will be solely those expressed in this
Agreement; that neither party shall be the agent of the other for any purpose
under this Agreement; and that the liabilities and obligations of the parties
incurred in connection with this Agreement shall be separate.

 

(b) The joint marketing arrangement provided for by this Agreement shall be
specifically limited to Additive Sales to the potential customers. Each party
and its affiliates shall have the right independently to engage in and receive
full benefits from any business activity including, without limitation, the
marketing and sale of its Additives (and any Improvements thereto) to any person
other than the potential customers.

 

11. GOVERNING LAW

 

Governing Law. THIS AGREEMENT AND ANY DOCUMENTS OR AGREEMENTS ANCILLARY HERETO
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE SUBSTANTIVE LAWS OF
FRANCE WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.

 

12. DISPUTE RESOLUTION

 

(a) ICC Arbitration. All disputes arising out of or in connection with this
Agreement and relating to the parties’ rights and obligations in connection with
this Agreement, including without limitation the validity of this arbitration
agreement and the arbitrability of the issues submitted to arbitration
hereunder, shall be finally settled under the Rules of Arbitration of the
International Chamber of Commerce (the “Rules”).

 

(b) For all disputes involving a claim in excess of $1,000,000, the arbitration
hereunder shall be by three independent and impartial arbitrators. PMC and ELF
shall each appoint one arbitrator within 30 days after the Request for
Arbitration has been delivered to the Secretariat and the two arbitrators so
appointed shall select a third arbitrator within 60 days after the Request for
Arbitration has been delivered to the Secretariat. In the event that the parties
hereto or the arbitrators fail to select arbitrators as required above, the ICC
shall select such arbitrators in accordance herewith.

 

7



--------------------------------------------------------------------------------

(c) For all disputes involving a claim for less than $1,000,000, the arbitration
hereunder shall be conducted by a single independent and impartial arbitrator to
be appointed by the ICC. Unless as otherwise required hereunder for a particular
dispute, the ICC shall appoint an independent arbitrator that is generally
familiar with the gasoline and refined Additives market and preferably has no
fewer than ten years of practical experience in the relevant field of the
gasoline and refined Additives market that is implicated by the dispute in issue
in accordance herewith. No more than 30 days after the Request for Arbitration
has been delivered to the Secretariat, the ICC shall submit a list of at least
five potential arbitrators to each of PMC and ELF. PMC and ELF shall have a
period of no more than 15 business days in which to register objections to any
of the proposed arbitrators based upon lack of independence, lack of
qualification or any other material factor which would substantially impair such
arbitrators effectiveness for the dispute in issue. The ICC shall then consider
such objections, if any, and shall then appoint a sole arbitrator no more than
90 days after the Request for Arbitration has been delivered to the Secretariat.
PMC and ELF each hereby agree that such appointment by the ICC shall be final
and binding.

 

(d) The arbitration shall be conducted in the English language at a site to be
agreed upon by the parties or, if the parties cannot agree, in Denver, Colorado.
All disputes arising out of or in connection with this Agreement and relating to
the parties’ rights and obligations in connection with this Agreement (including
without limitation the validity of this arbitration agreement, the arbitrability
of the issues submitted to arbitration hereunder, the existence and validity of
the Agreement, and any conflict of laws issues arising in connection with the
Agreement and/or this arbitration agreement) shall be governed by and
interpreted in accordance with the laws of France. In addition, where the Rules
are silent, the proceedings before the Arbitral Tribunal (as defined in the
Rules) shall be governed by the procedural rules of the courts of France.

 

13. MISCELLANEOUS

 

(a) Force Majeure. Other than obligations to make payments hereunder, the
fulfillment of any obligation under this Agreement is subject to strikes,
lockouts, accidents, fires, floods, or other acts of God, embargoes, government
actions, or any other cause beyond the control of either party; provided that
the affected party shall promptly notify the other party of the occurrence of
any such event and the affected party shall use its reasonable commercial
efforts to overcome the event of force majeure, provided neither party shall be
obligated to settle any labor dispute on terms not satisfactory to such party in
its sole discretion. If a party is prevented from fulfilling its obligations
under this Agreement because of such a force majeure event for a period of 120
days or more, the other party may at any time thereafter terminate this
Agreement by written notice to the affected party, without any further
obligation (except for the obligations surviving termination as provided in
Section 13(g)).

 

(b) Compliance with Laws. Each party will comply with all applicable U.S.,
French or other laws applicable to their respective activities under this
Agreement.

 

(c) Notice. When written notice is required by this Agreement, it shall be sent
by certified mail, courier, overnight delivery service, facsimile or by such
other method as will permit the sender to verify delivery, to the addresses set
forth below:

 

For PMC:

 

Polar Molecular Corporation

4600 S. Ulster Street, Suite 700

Denver, Colorado 80237

U.S.A.

Attention: Mark L. Nelson

Facsimile: 303-804-0908

 

8



--------------------------------------------------------------------------------

For ELF:

 

ELF ANTAR FRANCE

Centre de Recherche

B.P. 22, 69360

Solaize, France

Attention: Alain J. Faure

Facsimile: 33-4-78-02-6086

 

Written notice may also be sent by facsimile to the numbers listed above, but
such notice shall not be effective unless the sender receives confirmation of
receipt of the facsimile. Notice shall be deemed received when actually
delivered to the recipient. The addresses and transmittal numbers set forth
above can be changed only by written notice which complies with the requirements
of this Section 13(c).

 

(d) Assignment. This Agreement, and any rights and obligations hereunder, shall
not be transferred, conveyed, assigned or otherwise disposed of in whole or in
part by either party, by operation of law or otherwise, without the prior
written consent of the other party.

 

(e) No Waiver. Any failure of either party to enforce at any time any of the
provisions of this Agreement, or any rights or remedies with respect thereto, or
to exercise any election herein provided, shall not constitute a waiver of any
such provision, right, remedy or election or in any way affect the validity
thereof or of this Agreement. The exercise by either party of any of its rights,
remedies or elections under the terms of this Agreement shall not preclude or
prejudice such party’s right to exercise at any other time the same or any other
right, remedy or election it may have under this Agreement. The rights of
termination provided herein are in addition to any other right, remedy or
election a party may have hereunder or at law or in equity, including the right
to sue for breach without terminating this Agreement. In the event of breach of
any of the proprietary rights or interests, the non-breaching party shall be
entitled to pursue all appropriate legal and equitable relief and shall be
entitled to recover, in addition to any other relief granted, reasonable
attorney fees and expenses of litigation. In the event there is any type of
purchase order or other commercial transaction agreement, in the event of
conflict, the terms of this Agreement shall prevail.

 

(f) Entire Agreement: Amendment. This Agreement embodies the entire
understanding between the parties with respect to the subject matter hereof and
supersedes any prior or contemporaneous representations or warranties between
the parties relating hereto. No modification or amendment to this Agreement or
any of its provisions shall be binding unless contained in writing signed by
both parties.

 

(g) Governing Document. The original English version of this Agreement is the
governing version of this Agreement between ELF and PMC. The French translation
of this Agreement is intended as a communication aid between ELF and PMC, but
does not in any manner replace or supercede the original English version of this
Agreement. Any discrepancies between the original English version of this
Agreement and the French translation of this Agreement shall be resolved in
favor of the original English version of this Agreement.

 

(h) Survival. The obligations with respect to intellectual property ownership
under Section 5, the confidentiality obligations under Section 9, the
indemnification and the limitation on damages under Section 7 (including the
indemnification for any breach of the Agreement occurring prior to the date of
termination) shall survive any termination of this Agreement.

 

(i) Severability. The invalidity or unenforceability of any portion of this
Agreement shall not effect the validity or enforceability of the remainder
thereof.

 

(j) Headings. The headings to the sections of this Agreement are solely for
convenience of reference, and they shall not govern, limit or aid in the
interpretation of any terms or provisions of this Agreement.

 

9



--------------------------------------------------------------------------------

(k) Publicity. The parties will consult with each other and will mutually agree
upon any press releases or public announcements pertaining to the transactions
contemplated by this Agreement and shall not issue any press releases or make
any such public announcements prior to such consultation and agreement, except
as may be required by applicable law or by obligations pursuant to any agreement
with any national securities exchange or automated quotation system, in which
case the party proposing to issue such press release or make such public
announcement shall use its reasonable efforts to consult in good faith with the
other party before issuing any such press releases or making any such public
announcements.

 

[Signature Page Follows]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have each set their hand to be
effective as of the date first set forth above.

 

POLAR MOLECULAR CORPORATION

By: /s/ Mark L. Nelson

--------------------------------------------------------------------------------

Name: Mark L. Nelson

Title: President and Chief Executive Officer

ELF ANTAR FRANCE

By: /s/ Alain J. Faure

--------------------------------------------------------------------------------

Name: Alain J. Faure

Title: General Manager, Total Fina ELF Additives

 

11